UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 19, 2013 SINGLE TOUCH SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 000-53744 13-4122844 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (Address of principal executive offices) (Zip Code) (201) 275-0555 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement On September 19, 2013, Single Touch Systems Inc. (the “Company”) entered into a securities purchase agreement (the “Purchase Agreement”) with an accredited investor (the “Investor”) pursuant to which it sold 500,000 shares of its restricted common stock (the “Shares”), at a price of $0.49 per share, for aggregate proceeds of $245,000. The Purchase Agreement provides the Investor with registration rights pursuant to which the Shares and other Registrable Securities (as defined in the Purchase Agreement) shall be registered by the Company with the Securities and Exchange Commission, no later than 3 months following the closing date, subject to certain terms and conditions as further described in the Purchase Agreement. The Company relied upon an exemption from registration afforded by the provisions of Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”) and/or Regulation D promulgated under the Securities Act. Item 3.02.Unregistered Sales of Equity Securities. The information set forth under Item 1.01 above is incorporated herein by reference. Item9.01.Financial Statement and Exhibits (d) Exhibits. Exhibit No. Description Securities Purchase Agreement dated September 19, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 25, 2013 SINGLE TOUCH SYSTEMS INC. By: /s/James Orsini Name: James Orsini Title: Chief Executive Officer and President
